DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants submission filed on August 19, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 11 through 18 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on November 22, 2021 and March 21, 2022.

Response to Arguments
Applicants arguments with respect to Claims 1, 8 and 9 in the submission filed on July 8, 2022 [pages 7 and 8] have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,959,391 to Ogiso et al (hereinafter “Ogiso”) in view of U.S. Publication 2007/0216260 to Yura et al (hereinafter “Yura”).
Claim 1:  Ogiso discloses a method comprising: 
forming a piezoelectric film (e.g. anyone of 1a, 1b, 1c, or 1d, in Fig. 1) of a polar axis rotated 90 degrees [horizontal arrows in driving section B, Fig. 3] from a natural orientation for planar deposited piezoelectric films (e.g. doctor blading, col. 3, lines 48-54); and 
forming electrodes (e.g. anyone of 12a, 13a, 12b, 13b, 12c, 13c, or 12d, 13d, in Fig. 1) on a planar [top] surface of the piezoelectric film, 
wherein the piezoelectric film has the polar axis in a horizontal orientation [horizontal arrows in driving section B, Fig. 3] at an upper surface of the piezoelectric film, with respect to and in contact with the electrodes, and the polar axis in a vertical direction [vertical arrows in driving section A, Fig. 3] adjacent to an underlying substrate (e.g. 1e, in Fig. 1, col. 2, lines 31-47 and col. 5, lines 3-12).
Claim 8:  Ogiso discloses the method of claim 1, wherein the electrodes are formed on a single, planar [top] surface of the piezoelectric film (e.g. col. 3, line 63 to col. 4, line 2).
Claim 9:  Ogiso discloses the method of claim 8, wherein the piezoelectric film has the polar axis in a horizontal orientation, with respect to a conductor pattern of the electrodes (e.g. Fig. 3).  The “conductor pattern” is read as the entirety of all of the electrodes (e.g. 12a, 13a, 12b, 13b, 12c, 13c, or 12d, 13d, in Fig. 3).
Ogiso discloses that the material of the piezoelectric film is ceramic (e.g. col. 3, lines 48-53), but is unclear whether or not the film has an effective crystalline orientation.
Yura discloses that piezoelectric films made of ceramic materials have effective crystalline orientations, which are ideal for polarization treatments in establishing polar axes within the films (e.g. ¶¶ [0047], [0048]), particularly when the film is deposited (e.g.  ¶ [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the piezoelectric film of Ogiso would have effective crystalline orientations, as taught by Yura, being that both Ogiso and Yura form equivalent piezoelectric films with ceramic materials that are deposited and subjected to polarization treatments.

Allowable Subject Matter
Claims 2 through 7 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896